UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 (Registrant's telephone number, including area code) Date of fiscal year end:December 31, 2010 Date of reporting period:December 31, 2010 Item 1. Reports to Stockholders. Annual Report AL FRANK FUND AL FRANK DIVIDEND VALUE FUND Al Frank Fund Al Frank Dividend Value Fund ANNUAL REPORT December 31, 2010 Al Frank Funds 85 Argonaut, Suite 220 Aliso Viejo, CA 92656 Shareholder Services 888.263.6443 alfrankfunds.com Al Frank Asset Management 85 Argonaut, Suite 220, Aliso Viejo, CA 92656 alfrankfunds.com Dear Shareholders, What a difference a half-year can make! When last I wrote via this forum in our Semi-Annual Report, the performance figures for the first six months of 2010 were preceded by minus signs as the Al Frank Fund (VALUX) had a -5.77% return and the Al Frank Dividend Value Fund (VALDX) had a -6.21% return for the year through June 30.After the stellar rebound in 2009, it was not unexpected that a market correction would take place as such events are a normal occurrence for the equity markets. Of course, though there are never any guarantees that the past is indicative of the future, history also shows that stocks can quickly rebound, which is precisely what took place in the second half of 2010. Happily, the bounce back not only wiped away the mid-year red ink, but helped propel both of our Funds to gains in excess of the long-term averages (as calculated by Morningstar from 1926-2010) for large- and small-company stocks of 9.9% and 12.1%, respectively. Indeed, VALUX, as of December 31, 2010, had an 18.65% full-year return while VALDX had a 14.39% return. By way of comparison, our broad-based benchmarks, the S&P 500® Index and the Russell 3000® Index, had total returns of 15.06% and 16.93%, respectively, last year. Al Frank Fund COMPOUND ANNUAL TOTAL RETURNS AS OF 12.31.10 Performance data quoted represents past performance; past performance does not guarantee future results. The investment return and principal value of an investment will fluctuate, so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Funds may be lower or higher than the performance quoted. Performance data to the most recent month end may be obtained by visiting alfrankfunds.com. The Funds impose a 2% redemption fee on shares held for 60 days or less. Performance data does not reflect redemption fee. Had the fee been included, returns would be lower. Al Frank Fund – Al Frank Fund – Russell S&P 500® Investor Class Advisor Class* 3000® Index Index 1 year 18.65% 18.92% 16.93% 15.06% 5 years 0.69% N/A 2.74% 2.29% 10 years 8.58% N/A 2.16% 1.41% Since 1.2.98 inception 10.22% -0.97% 4.24% 3.78% *Commencement of operations on April 30, 2006. Total Annual Fund Operating Expenses: Investor Class - 1.67%; Advisor Class - 1.42% Net Annual Fund Operating Expenses: Investor Class - 1.49%; Advisor Class - 1.24% The advisor has contractually agreed to waive fees through April 30, 2011.Investment performance reflects fee waivers in effect.In the absence of such waivers, total return would be reduced. Al Frank Dividend Value Fund COMPOUND ANNUAL TOTAL RETURNS AS OF 12.31.10 Performance data quoted represents past performance; past performance does not guarantee future results. The investment return and principal value of an investment will fluctuate, so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Funds may be lower or higher than the performance quoted. Performance data to the most recent month end may be obtained by visiting alfrankfunds.com. The Funds impose a 2% redemption fee on shares held for 60 days or less. Performance data does not reflect redemption fee. Had the fee been included, returns would be lower. Al Frank Dividend Al Frank Dividend Value Fund – Value Fund – Russell S&P 500® Investor Class Advisor Class* 3000® Index Index 1 year 14.39% 14.60% 16.93% 15.06% 5 years 1.47% N/A 2.74% 2.29% Since 9.30.04 inception 4.11% -0.42% 4.77% 4.07% *Commencement of operations on April 30, 2006. Total Annual Fund Operating Expenses: Investor Class - 2.51%; Advisor Class - 2.26% Net Annual Fund Operating Expenses: Investor Class - 1.99%; Advisor Class - 1.74% The advisor has contractually agreed to waive fees through April 30, 2011.Investment performance reflects fee waivers in effect.In the absence of such waivers, total return would be reduced. We remind shareholders that our historical experience has shown that VALUX has been likely to outperform VALDX in strong markets, with the reverse holding true in down markets. This is due to the fact that VALDX is focused only on dividend-paying stocks, with capital appreciation potential tempered by generally lower volatility associated with companies that have the wherewithal and willingness to offer a dividend payout. VALUX holds many of the same stocks as VALDX but does not have a dividend requirement, the end result being a greater weighting in micro- and small-cap stocks, which has contributed to a more volatile return series. 2 Looking back at 2010, we suspect that many were surprised by the magnitude of the gains, given all of the talk of the ‘new normal’ environment in which returns were supposed to be subdued going forward. To be fair, many stock market pundits were actually upbeat in their prognostications, with Bloomberg reporting in December 2009 that 1,223 on the S&P 500 was the average estimate of 10 brokerages for the 2010 year-end target, but all of the money that was shoveled into bond funds and out of domestic stock funds throughout much of the year suggested that few were ready to re-embrace equities. Guess the consensus isn’t always wrong, as the S&P 500 actually ended 2010 at 1,257, with the total return for that widely-followed market gauge coming in at 15.06%! Of course, the year was hardly uneventful as the rally came despite May’s frightening ‘Flash Crash’, the seemingly constant worries over European sovereign debt, the on-again/off-again fears of monetary tightening in China and concerns that weak labor and housing markets would push the U.S. economy back into recession. Though the volatility seen throughout much of the year compelled more than a few investors to lighten their equity exposures, those who stayed the course and remained focused on their long-term investment objectives generally were well rewarded for their patience. While we are pleased with our recent performance, we continue to manage the funds with a long-term investment objective. With this in mind, we are proud of the fact that VALUX has enjoyed an annualized rate of return of 10.22% since its inception on January 2, 1998, compared to a 4.24% annualized return on the Russell 3000 Index. VALDX has had a 4.11% annualized rate of return since its inception on September 30, 2004, versus a 4.77% per annum return for the Russell 3000 Index over the same time span. ***** Remember that both of our Funds are broadly diversified with exposure across nearly all market sectors. Also, as the pie charts below illustrate, we remain very much an all-cap manager, with representation in micro-, small-, mid-, large- and giant-caps. True, we have been shifting more toward larger-cap holdings, given the opportunities presented by the relative inexpensive valuations that were created as a result of small- and mid-cap stocks dramatically outperforming over the past decade, but we have always been equal opportunity stock pickers, free to go where the bargains reside. The following attribution analysis illustrates some of the reasons why VALUX and VALDX performed as they did during 2010 relative to their Russell 3000 benchmark index. The Al Frank Fund benefited from relatively better stock selection within Producer Manufacturing, Technology Services, Energy Minerals and Health Services, while also realizing relatively better returns from overweight positions, and relatively better stock selection, in the Electronic Technology and Process Industries sectors. In descending order of contribution to the outperforming return difference between VALUX and the Russell 3000 Index, Electronic Technology, Process Industries, Health Services, Energy Minerals, Non-Energy Minerals and Consumer Durables proved to be the strongest performers amongst the sector groups during the year. An underweight position and relatively poor stock selection within the Consumer Services sector pulled down aggregate portfolio performance during 2010. In addition, our relatively better stock selection within the Finance, Consumer Non-Durables and Communications sectors could not overcome our underweight position relative to the benchmark, and therefore negatively affected relative returns. The Al Frank Fund’s relatively better stock selection within micro-, small- and large-cap names lifted relative performance for the twelve month period. In addition, our relatively better stock selection within the giant-cap space could not surmount the underweight position relative to the Russell 3000 Index, and therefore negatively impacted 2010 performance. Looking at specific stocks, the top five dollar gainers in VALUX were Anadarko Petroleum, HealthStream, Mosaic, Apple Computer and Eaton Corp, in that order. On the other side of the ledger, H&R Block, Western Digital, Hewlett-Packard, Tsakos Energy and Transocean Ltd. were the biggest dollar losers. 3 Al Frank Fund TOP FIFTEEN HOLDINGS AND SECTOR COMPOSITION Name % Net Assets Sector % Net Assets 1 Mosaic 1.4% Electronic Technology 17.9% 2 Eaton 1.3% Finance 10.1% 3 BHP Billiton 1.3% Energy Minerals 8.5% 4 Anadarko Petroleum 1.2% Health Technology 7.4% 5 Walt Disney 1.2% Retail Trade 6.7% 6 Marathon Oil 1.2% Consumer Durables 5.5% 7 Freeport-McMoRan Copper & Gold 1.2% Process Industries 4.8% 8 McKesson 1.1% Technology Services 4.8% 9 Stage Stores 1.1% Industrial Services 4.6% 10 Apache 1.1% Transportation 4.5% 11 Walgreen 1.1% Consumer Services 3.7% 12 Ameriprise Financial 1.0% Non-Energy Minerals 3.7% 13 Archer-Daniels-Midland 1.0% Other 15.0% 14 Diamond Offshore Drilling 1.0% Securities Lending Collateral 4.0% 15 Olin 1.0% Short-Term Investments 2.5% As of December 31, 2010.Top fifteen holdings and sector composition are subject to change.SOURCE: Al Frank. Fund holdings are subject to change and are not recommendations to buy or sell any security. COMPOSITION OF FUND BY MARKET CAPITALIZATION Market capitalization is subject to change. SOURCE: Al Frank using FactSet Research Systems During 2010, the Al Frank Dividend Value Fund benefited from relatively better stock selection within Producer Manufacturing and Process Industries, while also realizing relatively better returns from overweight positions within the Non-Energy Minerals, Transportation and Distribution Services sectors. In descending order of positive contribution to VALDX, Producer Manufacturing, Process Industries, Non-Energy Minerals, Transportation, Distribution Services and Consumer Durables proved to be the strongest performers amongst the sector groups during the year. Relatively poor stock selection within the Consumer and Industrial Services sectors pulled down aggregate portfolio performance during 2010. In addition, underweight positions and relatively poor stock selection within the Health Technology and Technology Services sectors negatively impacted relative returns. The Al Frank Dividend Value Fund’s relatively better stock selection within micro-caps, and an overweight position in mid-cap names, lifted relative performance for the twelve-month period. Furthermore, relatively poor selection within the small-cap space and a material underweight position in giant-cap names relative to the Russell 3000 Index, negatively impacted 2010 performance. 4 Looking at specific stocks, the top five dollar gainers in VALDX were Cummins, Freeport McMoran Copper & Gold, Caterpillar, Eaton Corp and Aceto Corp, in that order. On the other side of the ledger, H&R Block, Diamond Offshore, Hewlett-Packard, AU Optronics and Tsakos Energy were the biggest dollar losers. Al Frank Dividend Value Fund TOP FIFTEEN HOLDINGS AND SECTOR COMPOSITION Name % Net Assets Sector % Net Assets 1 Freeport-McMoRan Copper & Gold 1.6% Finance 14.0% 2 Eaton 1.5% Electronic Technology 11.3% 3 Caterpillar 1.3% Energy Minerals 7.9% 4 Marathon Oil 1.3% Consumer Non-Durables 7.0% 5 Verizon Communications 1.3% Transportation 6.2% 6 BHP Billiton 1.3% Health Technology 5.6% 7 McKesson 1.2% Technology Services 5.6% 8 Intel 1.2% Retail Trade 5.6% 9 Microsoft 1.2% Consumer Durables 5.4% 10 CSX 1.1% Producer Manufacturing 4.9% 11 Genuine Parts 1.1% Consumer Services 4.8% 12 Nike 1.1% Process Industries 4.7% 13 Mattel 1.1% Non-Energy Minerals 4.6% 14 Chevron 1.1% Other 10.4% 15 E.I. Du Pont de Nemours 1.1% Short-Term Investments 2.3% As of December 31, 2010.Top fifteen holdings and sector composition are subject to change.SOURCE: Al Frank. Fund holdings are subject to change and are not recommendations to buy or sell any security. COMPOSITION OF FUND BY MARKET CAPITALIZATION Market capitalization is subject to change. SOURCE: Al Frank using FactSet Research Systems ***** Most market watchers are expecting 2011 to be a good year. Given our emphasis on bottom-up individual stock selection and our oft-stated belief that the only problem with market timing is getting the timing right, we aren’t in the business of guessing where the market will end 2011. However, due in part to the very low interest rate environment, returns a little better than the historical norms referenced above of 10% to 12% per annum over the past eight-plus decades for U.S. stocks (as calculated by Morningstar) would not be surprising, again keeping in mind that the past is never a guarantee of future performance. Of course, we can’t ignore the fact that investor sentiment gauges like the Bull/Bear Survey from the American Association of Individual Investors are flashing warning signs from a contrarian perspective with many more bulls than bears than is usually seen. However, we 5 like that domestic equity fund flows have only recently turned positive, suggesting that there may be a long way to go before stocks are over-owned. And considering that measures of consumer confidence remain well below their historical average, we aren’t seeing much enthusiasm from Main Street, which we suppose is not surprising given the dismal employment situation and ugly housing climate. Looking at the prospects for economic growth, which are undoubtedly helped in the near-term by Quantitative Easing II (QEII), the Federal Reserve Chairman Ben Bernanke recently stated that overall, the pace of growth “seems likely to be moderately stronger in 2011 than it was in 2010” and “(W)e have seen increased evidence that a self-sustaining recovery in consumer and business spending may be taking hold.” Also, the head of the U.S. Chamber of Commerce, Thomas Donohue, recently said, “The state of American business is improving. Last year, we worried about a double-dip recession. Today, we are cautiously optimistic that the recovery will continue and pick up steam as the year progresses.” And the Blue Chip Economic Indicators consensus of 50 forecasters believes that U.S. GDP growth will now be a little better than previously thought at 3.3% in 2011, with 3.2% the early estimate for 2012. To be sure, both the Blue Chip projections (the unemployment rate is projected to be 9.1% by the fourth quarter of this year and 8.4% by fourth quarter 2012) and Mr. Bernanke (“It could take four to five more years for the job market to normalize fully”) are sober in their expectations for the labor picture. Still, we can’t ignore favorable recent statistics from the Institute of Supply Management (ISM) that saw a significant pickup in activity for both the factory (manufacturing) and services (non-manufacturing) sectors, nor that the index of Leading Economic Indicators (a widely-followed gauge of future economic activity) continues to show potential growth ahead. While the U.S. economy appears to be on the mend, we also like that the uncertainty over the extension of the Bush tax cuts has been alleviated and that we have just entered the third year of the presidency, historically the best of the four-year cycle. More importantly, perhaps, we are pleased with what we are hearing from Corporate America. In addition to a significant pickup in merger and acquisition (M&A) activity, and a healthy dose of dividend increases, the National Federation of Independent Business said its small-business optimism index hit its highest level since December 2007, while the Business Roundtable (a group of CEOs of large corporations) reported that optimism among its members rose to the highest level since early 2006. Also, we just learned that the fourth-quarter poll by the National Association for Business Economics (NABE) found 42% of a diverse group of companies interviewed are looking to increase hiring in the next six months, up from 29% at the beginning of last year, with only 7% saying that they plan to cut jobs. “It looks like the opening melody of a true recovery in the labor market,” said the chairman of the committee that conducted the NABE survey. Obviously, we’d like to see improved top-line growth and an eventual increase in hiring, but strong corporate profit margins, generally healthy balance sheets and favorable fourth quarter earnings comparisons keep us excited in the interim. Certainly, the road ahead will not be without a few potholes as there is plenty about which investors should be concerned. Whether it is the budget deficit, tax policy, legislative unknowns, additional shoes that might drop in housing and commercial real estate, European credit worries or geopolitical risks like the unfolding drama in Egypt, we expect market volatility to remain elevated. As such, we are likely to maintain a modestly more active trading strategy, just as we did in 2009 and 2010. ***** We constantly strive to educate our shareholders and prospective shareholders about our approach and the merits of thinking long term. While many are already receiving our philosophical musings via their subscriptions to The Prudent Speculator, we encourage those who are not subscribers to e-mail us at info@alfrank.com for additional information and to sign up for our free electronic offerings. All of us at Al Frank Asset Management thank you for your continued loyalty and patronage. We appreciate the faith you have shown in us and I continue to invest my own money right alongside our shareholders in both of our Funds. Best wishes for a prosperous 2011! Sincerely, John Buckingham 6 Opinions expressed are those of John Buckingham, which are subject to change and are not intended to be a forecast of future events, a guarantee of future results, nor investment advice. Past performance is not a guarantee of future results. This material must be preceded or accompanied by a prospectus. Read it carefully before investing. Mutual fund investing involves risk.Principal loss is possible. Investing in securities of small- and medium-capitalization companies will involve greater price volatility and more limited liquidity than large-capitalization companies. Fund holdings and sector allocations are subject to change and should not be considered a recommendation to buy or sell any security.For a complete list of fund holdings, please refer to the Schedule of Investments included in this report. Diversification does not assure a profit or protect against loss in a declining market. The Russell 3000 Index measures the performance of the largest 3,000 U.S. companies.It is constructed to provide a comprehensive, unbiased, and stable barometer of the broad market and is reconstituted annually to ensure new and growing equities are reflected. The S&P 500 Index is a broad based unmanaged index of 500 stocks, which is widely recognized as representative of the equity market in general.You cannot invest directly in an index. The Al Frank Funds are distributed by Quasar Distributors, LLC. 7 Al Frank Funds Al Frank Fund Comparison of the change in value of a hypothetical $10,000 investment in Al Frank Fund – Investor Class vs. the Russell 3000 Index and the S&P 500 Index. Al Frank Fund Russell 3000 S&P 500 Average Annual Total Return1 Al Frank Fund – Al Frank Fund – Russell S&P 500® Investor Class Advisor Class* 3000® Index Index 1 year 18.65% 18.92% 16.93% 15.06% 5 years 0.69% N/A 2.74% 2.29% 10 years 8.58% N/A 2.16% 1.41% Since 1.2.98 inception 10.22% -0.97% 4.24% 3.78% Total Annual Fund Operating Expenses: Investor Class - 1.67%; Advisor Class - 1.42% Net Annual Fund Operating Expenses: Investor Class - 1.49%; Advisor Class - 1.24% Past performance does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Funds may be lower or higher than the performance quoted.Performance data for the most recent month end is available at www.alfrankfunds.com. Returns reflect the reinvestment of dividends and capital gains. Fee waivers are in effect. In the absence of fee waivers, returns would be reduced. The performance data and graphs above do not reflect the deduction of taxes that a shareholder may pay on dividends, capital gain distributions, or redemption of Fund shares.Performance data shown does not reflect the 2.00% redemption fee imposed on shares held 60 days or less.If it did, returns would be reduced. * Commencement of operations on April 30, 2006. 1 Average Annual Total Return represents the average change in account value over the periods indicated. The Russell 3000 Index measures the performance of the largest 3,000 U.S. companies as determined by total market capitalization. The S&P 500 Index is a broad based unmanaged capitalization-weighted index of 500 stocks designed to represent the broad domestic market. Indices do not incur expenses and are not available for investment. 8 Al Frank Funds Al Frank Dividend Value Fund Comparison of the change in value of a $10,000 investment in the Al Frank Dividend Value Fund – Investor Class vs. the Russell 3000 Index and the S&P 500 Index. Russell 3000 Al Frank Dividend Value Fund S&P 500 Average Annual Total Return1 Al Frank Dividend Al Frank Dividend Value Fund – Value Fund – Russell S&P 500® Investor Class Advisor Class* 3000® Index Index 1 year 14.39% 14.60% 16.93% 15.06% 5 years 1.47% N/A 2.74% 2.29% Since 9.30.04 inception 4.11% -0.42% 4.77% 4.07% Total Annual Fund Operating Expenses: Investor Class - 2.51%; Advisor Class - 2.26% Net Annual Fund Operating Expenses: Investor Class - 1.99%; Advisor Class - 1.74% Past performance does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Funds may be lower or higher than the performance quoted.Performance data for the most recent month end is available at www.alfrankfunds.com. Returns reflect the reinvestment of dividends and capital gains. Fee waivers are in effect. In the absence of fee waivers, returns would be reduced. The performance data and graphs above do not reflect the deduction of taxes that a shareholder may pay on dividends, capital gain distributions, or redemption of Fund shares.Performance data shown does not reflect the 2.00% redemption fee imposed on shares held less than 60 days.If it did, returns would be reduced. * Commencement of operations on April 30, 2006. 1 Average Annual Total Return represents the average change in account value over the periods indicated. The Russell 3000 Index measures the performance of the largest 3,000 U.S. companies as determined by total market capitalization. The S&P 500 Index is a broad based unmanaged capitalization-weighted index of 500 stocks designed to represent the broad domestic market. Indices do not incur expenses and are not available for investment. 9 Al Frank Funds EXPENSE EXAMPLE at December 31, 2010 (Unaudited) Generally, shareholders of mutual funds incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments, redemption fees, and exchange fees, and (2) ongoing costs, including management fees, distribution and/or service fees, and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Funds and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested in both the Investor Class and the Advisor Class at the beginning of the period and held for the entire period (7/1/10– 12/31/10). Actual Expenses The first line of the tables below provides information about actual account values and actual expenses, with actual net expenses being limited to 1.49% and 1.24% per the advisory agreement for the Al Frank Fund Investor Class and Advisor Class, respectively, and 1.98% and 1.73% for the Al Frank Dividend Value Fund Investor Class and Advisor Class, respectively. Although the Funds charge no sales load or transaction fees, you will be assessed fees for outgoing wire transfers, returned checks, and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Funds’ transfer agent. The Example below includes, but is not limited to, management fees, 12b-1 fees, fund accounting, custody and transfer agent fees. You may use the information in the first line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the tables below provides information about hypothetical account values and hypothetical expenses based on the Funds’ actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Funds’ actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Funds and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transaction costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the second line of the tables is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these costs were included, your transaction costs would have been higher. Al Frank Fund – Investor Class Beginning Ending Expenses Paid Account Value Account Value During Period 7/1/10 12/31/10 7/1/10 – 12/31/10* Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.49%, multiplied by the average account value over the period, multiplied by 184 (days in most recent fiscal half-year) divided by 365 days to reflect the one-half year expense. Al Frank Fund – Advisor Class Beginning Ending Expenses Paid Account Value Account Value During Period 7/1/10 12/31/10 7/1/10 – 12/31/10* Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.24%, multiplied by the average account value over the period, multiplied by 184 (days in most recent fiscal half-year) divided by 365 days to reflect the one-half year expense. 10 Al Frank Funds EXPENSE EXAMPLE at December 31, 2010 (Unaudited), Continued Al Frank Dividend Value Fund – Investor Class Beginning Ending Expenses Paid Account Value Account Value During Period 7/1/10 12/31/10 7/1/10 – 12/31/10* Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.98%, multiplied by the average account value over the period, multiplied by 184 (days in most recent fiscal half-year) divided by 365 days to reflect the one-half year expense. Al Frank Dividend Value Fund – Advisor Class Beginning Ending Expenses Paid Account Value Account Value During Period 7/1/10 12/31/10 7/1/10 – 12/31/10* Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.73%, multiplied by the average account value over the period, multiplied by 184 (days in most recent fiscal half-year) divided by 365 days to reflect the one-half year expense. 11 Al Frank Funds SECTOR ALLOCATION OF PORTFOLIO ASSETS at December 31, 2010 (Unaudited) Al Frank Fund at December 31, 2010 Al Frank Dividend Value Fund at December 31, 2010 Percentages represent market value as a percentage of total investments. 12 Al Frank Fund SCHEDULE OF INVESTMENTS at December 31, 2010 Shares COMMON STOCKS: 97.16% Value COMMUNICATIONS: 1.08% Major Telecommunications: 1.08% Nippon Telegraph & Telephone Corp. – ADR $ Verizon Communications, Inc. Total Communications (Cost $1,039,703) CONSUMER DURABLES: 5.45% Automotive Aftermarket: 0.81% Cooper Tire & Rubber Co. Goodyear Tire & Rubber Co. (a) Electronics/Appliances: 1.23% Helen Of Troy Ltd. (a) (b) Whirlpool Corp. Homebuilding: 1.25% D.R. Horton, Inc. M.D.C. Holdings, Inc. Toll Brothers, Inc. (a) Recreational Products: 2.16% Activision Blizzard, Inc. Hasbro, Inc. Mattel, Inc. Total Consumer Durables (Cost $4,875,504) CONSUMER NON-DURABLES: 3.58% Apparel/Footwear: 0.49% Delta Apparel, Inc. (a) Beverages: Non-Alcoholic: 0.95% Coca-Cola Co. Food: Major Diversified: 0.57% Kraft Foods, Inc. – Class A Food: Meat/Fish/Dairy: 0.73% Tyson Foods, Inc. – Class A Tobacco: 0.84% Philip Morris International Inc. Total Consumer Non-Durables (Cost $2,907,143) CONSUMER SERVICES: 3.75% Cable/Satellite TV: 0.83% Comcast Corp. – Class A Casinos/Gaming: 0.48% International Game Technology Hotels/Resorts/Cruiselines: 0.50% Carnival Corp. (b) The accompanying notes are an integral part of these financial statements. 13 Al Frank Fund SCHEDULE OF INVESTMENTS at December 31, 2010, Continued Shares Value CONSUMER SERVICES: 3.75% (continued) Media Conglomerates: 1.22% Walt Disney Co. $ Restaurants: 0.72% Starbucks Corp. Total Consumer Services (Cost $3,069,760) DISTRIBUTION SERVICES: 3.15% Electronics Distributors: 2.01% Avnet, Inc. (a) Brightpoint, Inc. (a) Wayside Technology Group, Inc. Medical Distributors: 1.14% McKesson Corp. Total Distribution Services (Cost $2,123,937) ELECTRONIC TECHNOLOGY: 17.91% Aerospace & Defense: 5.29% American Science and Engineering, Inc. BE Aerospace, Inc. (a) Ducommun, Inc. General Dynamics Corp. L-3 Communications Holdings, Inc. LMI Aerospace, Inc. (a) Lockheed Martin Corp. Raytheon Co. Computer Communications: 1.33% Cisco Systems, Inc. (a) Digi International, Inc. (a) Computer Peripherals: 1.27% Seagate Technology PLC (a) (b) Western Digital Corp. (a) Computer Processing Hardware: 1.70% Apple Inc. (a) Hewlett Packard Co. Electronic Components: 1.16% AVX Corp. Vishay Intertechnology, Inc. (a) Electronic Production Equipment: 1.85% Aetrium, Inc. (a) Lam Research Corp. (a) Ultratech, Inc. (a) Semiconductors: 4.53% Diodes, Inc. (a) Integrated Device Technology, Inc. (a) The accompanying notes are an integral part of these financial statements. 14 Al Frank Fund SCHEDULE OF INVESTMENTS at December 31, 2010, Continued Shares Value ELECTRONIC TECHNOLOGY: 17.91% (continued) Semiconductors: 4.53% (continued) Intel Corp. $ National Semiconductor Corp. Pericom Semiconductor Corp. (a) Taiwan Semiconductor Manufacturing Company Ltd. – ADR TriQuint Semiconductor, Inc. (a) Telecommunications Equipment: 0.78% Corning, Inc. Total Electronic Technology (Cost $12,497,872) ENERGY MINERALS: 8.53% Integrated Oil: 3.78% Chevron Corp. Exxon Mobil Corp. Marathon Oil Corp. Petroleo BrasileiroS.A. – ADR Oil & Gas Production: 4.75% Anadarko Petroleum Corp. Apache Corp. Chesapeake Energy Corp. Devon Energy Corp. Occidental Petroleum Corp. Total Energy Minerals (Cost $5,692,606) FINANCE: 10.06% Financial Conglomerates: 1.63% JPMorgan Chase & Co. Prudential Financial, Inc. Investment Banks/Brokers: 1.47% Ameriprise Financial, Inc. NASDAQ OMX Group, Inc. (a) Life/Health Insurance: 1.58% Metlife, Inc. Unum Group Major Banks: 2.33% Bank of America Corp. Bank of New York Mellon Corp. BB&T Corp. Wells Fargo & Co. Property/Casualty Insurance: 1.53% Endurance Specialty Holdings Ltd. (b) Travelers Companies, Inc. Real Estate Investment Trusts: 0.92% BioMed Realty Trust, Inc. The accompanying notes are an integral part of these financial statements. 15 Al Frank Fund SCHEDULE OF INVESTMENTS at December 31, 2010, Continued Shares Value FINANCE: 10.06% (continued) Regional Banks: 0.60% TCF Financial Corp. (c) $ Total Finance (Cost $7,977,133) HEALTH SERVICES: 2.56% Managed Health Care: 1.69% Aetna, Inc. Unitedhealth Group, Inc. Services to the Health Industry: 0.87% Healthstream, Inc. (a) (c) Total Health Services (Cost $1,241,057) HEALTH TECHNOLOGY: 7.44% Biotechnology: 0.84% Cephalon Inc. (a) Medical Specialties: 3.97% Baxter International, Inc. Covidien PLC (b) Palomar Medical Technologies, Inc. (a) Thermo Fisher Scientific, Inc. (a) Vascular Solutions, Inc. (a) Pharmaceuticals: Major: 2.63% Abbott Laboratories Bristol-Myers Squibb Co. Johnson & Johnson Novartis AG – ADR (c) Total Health Technology (Cost $6,624,754) INDUSTRIAL SERVICES: 4.56% Contract Drilling: 2.35% Diamond Offshore Drilling, Inc. (c) Nabors Industries Ltd. (a) (b) Rowan Companies, Inc. (a) Engineering & Construction: 0.87% Tutor Perini Corp. Environmental Services: 0.34% US Ecology, Inc. Oilfield Services/Equipment: 1.00% Oceaneering International, Inc. (a) Total Industrial Services (Cost $3,963,910) NON-ENERGY MINERALS: 3.73% Construction Materials: 0.45% Smith Midland Corp. (a) (e) The accompanying notes are an integral part of these financial statements. 16 Al Frank Fund SCHEDULE OF INVESTMENTS at December 31, 2010, Continued Shares Value NON-ENERGY MINERALS: 3.73% (continued) Other Metals/Minerals: 1.26% BHP Billiton Ltd. – ADR (c) $ Precious Metals: 2.02% Freeport-McMoRan Copper & Gold, Inc. Yamana Gold, Inc. (b) Total Non-Energy Minerals (Cost $2,088,123) PROCESS INDUSTRIES: 4.79% Agricultural Commodities/Milling: 1.03% Archer-Daniels-Midland Co. Chemicals: Agricultural: 1.38% Mosaic Co. Chemicals: Major Diversified: 0.67% E.I. Du Pont de Nemours and Co. Chemicals: Specialty: 0.69% OM Group, Inc. (a) Industrial Specialties: 1.02% Olin Corp. Total Process Industries (Cost $2,802,848) PRODUCER MANUFACTURING: 3.69% Electrical Products: 0.94% Harbin Electric, Inc. (a) (c) Industrial Machinery: 1.28% Eaton Corp. Trucks/Construction/Farm Machinery: 1.47% Manitowoc Company, Inc. Navistar International Corp. (a) Terex Corp. (a) Total Producer Manufacturing (Cost $3,203,863) RETAIL TRADE: 6.66% Apparel/Footwear Retail: 2.72% American Eagle Outfitters, Inc. Nordstrom, Inc. Stage Stores, Inc. Department Stores: 0.70% J.C. Penney Company, Inc. Discount Stores: 0.63% Wal-Mart Stores, Inc. The accompanying notes are an integral part of these financial statements. 17 Al Frank Fund SCHEDULE OF INVESTMENTS at December 31, 2010, Continued Shares Value RETAIL TRADE: 6.66% (continued) Drugstore Chains: 1.05% Walgreen Co. $ Home Improvement Chains: 0.79% Home Depot, Inc. Specialty Stores: 0.77% Williams-Sonoma, Inc. Total Retail Trade (Cost $4,858,150) TECHNOLOGY SERVICES: 4.78% Information Technology Services: 0.93% International Business Machines Corp. Internet Software/Services: 0.68% United Online, Inc. United Technologies Corp. Packaged Software: 3.17% American Software, Inc. – Class A Compuware Corp. (a) Microsoft Corp. Symantec Corp. (a) Total Technology Services (Cost $3,959,288) TRANSPORTATION: 4.53% Marine Shipping: 1.51% Nordic American Tanker Shipping Ltd. (b) (c) Tidewater, Inc. Tsakos Energy Navigation Ltd. (b) Railroads: 2.65% CSX Corp. Norfolk Southern Corp. Union Pacific Corp. Trucking: 0.37% Arkansas Best Corp. Total Transportation (Cost $2,677,809) UTILITIES: 0.91% Electric Utilities: 0.91% DTE Energy Co. Edison International Total Utilities (Cost $816,502) Total Common Stocks (Cost $72,419,962) The accompanying notes are an integral part of these financial statements. 18 Al Frank Fund SCHEDULE OF INVESTMENTS at December 31, 2010, Continued Shares SHORT-TERM INVESTMENTS: 2.52% Value Money Market Funds: 2.52% AIM STIT-STIC Prime Portfolio, Institutional Class, 0.16% (d) (Cost $2,790,357) $ INVESTMENTS PURCHASED AS SECURITIES LENDING COLLATERAL: 4.02% AIM STIT-STIC Prime Portfolio, Institutional Class, 0.16% (d) (Cost $4,464,558) Total Investments(Cost $79,674,877): 103.70% Liabilities in Excess of Other Assets: (3.70)% ) Total Net Assets: 100.00% $ ADR – American Depositary Receipt (a)Non-income producing security. (b)U.S. traded security of a foreign issuer. (c)All or a portion of this security is on loan.Total loaned securities had a market value of $4,388,177 at December 31, 2010.See Note 9 in Notes to Financial Statements. (d)Rate shown is the 7-day yield as of December 31, 2010. (e)Affiliated Company; the Fund owns 5% or more of the outstanding voting securities of the issuer.See Note 5 in Notes to Financial Statements. The accompanying notes are an integral part of these financial statements. 19 Al Frank Dividend Value Fund SCHEDULE OF INVESTMENTS at December 31, 2010 Shares COMMON STOCKS: 97.96% Value COMMUNICATIONS: 2.07% Major Telecommunications: 2.07% Nippon Telegraph & Telephone Corp. – ADR $ Verizon Communications, Inc. Total Communications (Cost $327,491) CONSUMER DURABLES: 5.38% Automotive Aftermarket: 0.71% Cooper Tire & Rubber Co. Electronics/Appliances: 0.83% Whirlpool Corp. Homebuilding: 0.94% D.R. Horton, Inc. M.D.C. Holdings, Inc. Other Consumer Specialties: 0.83% Fortune Brands, Inc. Recreational Products: 2.07% Activision Blizzard, Inc. Mattel, Inc. Total Consumer Durables (Cost $978,754) CONSUMER NON-DURABLES: 7.00% Apparel/Footwear: 1.98% Nike, Inc. – Class B VF Corp. Beverages: Non-Alcoholic: 1.08% Coca-Cola Co. Food: Major Diversified: 0.86% Kraft Foods, Inc. – Class A Food: Meat/Fish/Dairy: 0.85% Tyson Foods, Inc. – Class A Household/Personal Care: 1.27% Colgate-Palmolive Co. Procter & Gamble Co. Tobacco: 0.96% Philip Morris International Inc. Total Consumer Non-Durables (Cost $890,715) CONSUMER SERVICES: 4.84% Cable/Satellite TV: 1.09% Comcast Corp. The accompanying notes are an integral part of these financial statements. 20 Al Frank Dividend Value Fund SCHEDULE OF INVESTMENTS at December 31, 2010, Continued Shares Value CONSUMER SERVICES: 4.84% (continued) Casinos/Gaming: 0.97% International Game Technology $ Media Conglomerates: 1.03% Walt Disney Co. Movies/Entertainment: 0.74% World Wrestling Entertainment, Inc. – Class A Restaurants: 1.01% McDonald’s Corp. Total Consumer Services (Cost $703,294) DISTRIBUTION SERVICES: 2.85% Electronics Distributors: 0.56% Wayside Technology Group, Inc. Medical Distributors: 1.16% McKesson Corp. Wholesale Distributors: 1.13% Genuine Parts Co. Total Distribution Services (Cost $362,001) ELECTRONIC TECHNOLOGY: 11.25% Aerospace & Defense: 3.15% American Science and Engineering, Inc. Boeing Co. L-3 Communications Holdings, Inc. Lockheed Martin Corp. Computer Processing Hardware: 0.81% Hewlett Packard Co. Electronic Components: 1.31% AVX Corp. Jabil Circuit, Inc. Semiconductors: 5.09% Analog Devices, Inc. Intel Corp. Microchip Technology, Inc. National Semiconductor Corp. Taiwan Semiconductor Manufacturing Company Ltd. – ADR Texas Instruments, Inc. Telecommunications Equipment: 0.89% Telefonaktiebolaget LM Ericsson – ADR Total Electronic Technology (Cost $1,736,396) The accompanying notes are an integral part of these financial statements. 21 Al Frank Dividend Value Fund SCHEDULE OF INVESTMENTS at December 31, 2010, Continued Shares Value ENERGY MINERALS: 7.87% Integrated Oil: 5.23% Chevron Corp. $ Exxon Mobil Corp. Marathon Oil Corp. Petroleo BrasileiroS.A. – ADR Total SA – ADR (b) Oil & Gas Production: 2.64% Apache Corp. Chesapeake Energy Corp. Devon Energy Corp. Total Energy Minerals (Cost $1,018,345) FINANCE: 13.98% Financial Conglomerates: 1.59% JPMorgan Chase & Co. Prudential Financial, Inc. Investment Banks/Brokers: 1.06% Goldman Sachs Group, Inc. Life/Health Insurance: 0.86% Unum Group Major Banks: 3.13% Bank of America Corp. Bank of New York Mellon Corp. BB&T Corp. Toronto-Dominion Bank (a) Property/Casualty Insurance: 4.71% American Financial Group, Inc. Chubb Corp. Endurance Specialty Holdings Ltd. (a) Travelers Companies, Inc. W.R. Berkley Corp. Real Estate Investment Trusts: 0.89% LTC Properties, Inc. Savings Banks: 1.74% Hudson City Bancorp, Inc. New York Community Bancorp, Inc. Total Finance (Cost $2,346,335) HEALTH TECHNOLOGY: 5.63% Medical Specialties: 2.57% Baxter International, Inc. Covidien PLC (a) The accompanying notes are an integral part of these financial statements. 22 Al Frank Dividend Value Fund SCHEDULE OF INVESTMENTS at December 31, 2010, Continued Shares Value HEALTH TECHNOLOGY: 5.63% (continued) Medical Specialties: 2.57% (continued) Medtronic, Inc. $ Pharmaceuticals: Major: 3.06% Abbott Laboratories Bristol-Myers Squibb Co. Johnson & Johnson Novartis AG – ADR Total Health Technology (Cost $938,489) INDUSTRIAL SERVICES: 3.35% Contract Drilling: 0.84% Diamond Offshore Drilling, Inc. Environmental Services: 1.42% US Ecology, Inc. Waste Management Inc. Oil & Gas Pipelines: 1.09% Williams Companies, Inc. Total Industrial Services (Cost $615,951) NON-ENERGY MINERALS: 4.62% Other Metals/Minerals: 1.28% BHP Billiton Ltd. – ADR Precious Metals: 2.57% Freeport-McMoRan Copper & Gold, Inc. Yamana Gold, Inc. (a) Steel: 0.77% Nucor Corp. Total Non-Energy Minerals (Cost $468,472) PROCESS INDUSTRIES: 4.67% Agricultural Commodities/Milling: 0.74% Archer-Daniels-Midland Co. Chemicals: Major Diversified: 1.09% E.I. Du Pont de Nemours and Co. Chemicals: Specialty: 2.16% Aceto Corp. Methanex Corp. (a) Industrial Specialties: 0.68% Olin Corp. Total Process Industries (Cost $626,749) The accompanying notes are an integral part of these financial statements. 23 Al Frank Dividend Value Fund SCHEDULE OF INVESTMENTS at December 31, 2010, Continued Shares Value PRODUCER MANUFACTURING: 4.94% Industrial Conglomerates: 1.59% 3m Co. $ Ingersoll-Rand Company Ltd. – Class A Industrial Machinery: 1.51% Eaton Corp. Metal Fabrication: 0.50% Insteel Industries, Inc. Trucks/Construction/Farm Machinery: 1.34% Caterpillar, Inc. Total Producer Manufacturing (Cost $575,269) RETAIL TRADE: 5.58% Apparel/Footwear Retail: 2.32% American Eagle Outfitters, Inc. Gap Inc. Nordstrom, Inc. Department Stores: 0.46% J.C. Penney Company, Inc. Discount Stores: 0.89% Wal-Mart Stores, Inc. Electronics/Appliances Stores: 0.57% Best Buy Co., Inc. Home Improvement Chains: 0.67% Home Depot, Inc. Specialty Stores: 0.67% Williams-Sonoma, Inc. Total Retail Trade (Cost $934,832) TECHNOLOGY SERVICES: 5.63% Data Processing Services: 0.97% Automatic Data Processing, Inc. Information Technology Services: 1.05% International Business Machines Corp. Internet Software/Services: 1.60% United Online, Inc. United Technologies Corp. Packaged Software: 2.01% American Software, Inc. – Class A Microsoft Corp. Total Technology Services (Cost $917,354) The accompanying notes are an integral part of these financial statements. 24 Al Frank Dividend Value Fund SCHEDULE OF INVESTMENTS at December 31, 2010, Continued Shares Value TRANSPORTATION: 6.21% Air Freight/Couriers: 0.56% United Parcel Service, Inc. – Class B $ Marine Shipping: 2.50% Navios Maritime Holdings Inc. (a) Ship Finance International Ltd. (a) Tidewater, Inc. Tsakos Energy Navigation Ltd. (a) Railroads: 2.00% CSX Corp. Norfolk Southern Corp. Trucking: 1.15% Arkansas Best Corp. J.B. Hunt Transport Services, Inc. Total Transportation (Cost $877,403) UTILITIES: 2.09% Electric Utilities: 2.09% DTE Energy Co. Edison International Exelon Corp. Total Utilities (Cost $358,029) Total Common Stocks (Cost $14,675,879) SHORT-TERM INVESTMENTS: 2.32% Money Market Funds: 2.32% AIM STIT-STIC Prime Portfolio, Institutional Class, 0.16% (b) (Cost $422,182) Total Investments(Cost $15,098,061): 100.28% Liabilities in Excess of Other Assets: (0.28)% ) Net Assets: 100.00% $ ADR – American Depositary Receipt (a)U.S. traded security of a foreign issuer. (b)Rate shown is the 7-day yield as of December 31, 2010. The accompanying notes are an integral part of these financial statements. 25 Al Frank Funds STATEMENTS OF ASSETS AND LIABILITIES at December 31, 2010 Al Frank Al Frank Dividend Fund Value Fund ASSETS Investments in securities, at value: Non-affiliates (cost $79,420,951 and $15,098,061, respectively)1 $ $ Affiliates (cost $253,926 and $0, respectively) — Total investments in securities, at value (cost $79,674,877 and $15,098,061, respectively) Cash — Receivables: Securities sold — Dividends and interest Fund shares sold — Securities lending — Prepaid expenses Total assets LIABILITIES Payables: Collateral on securities loaned — Securities purchased — Fund shares redeemed Due to advisor Transfer agent fees and expenses Distribution fees Audit fees Shareholder reporting expenses Fund accounting fees Administration fees Custody fees Chief Compliance Officer fee Accrued expenses Total liabilities NET ASSETS $ $ CALCULATION OF NET ASSET VALUE PER SHARE Investor Class Net assets applicable to shares outstanding $ $ Shares issued and outstanding [unlimited number of shares (par value $0.01) authorized] Net asset value, offering and redemption price per share $ $ Advisor Class Net assets applicable to shares outstanding $ $ Shares issued and outstanding [unlimited number of shares (par value $0.01) authorized] Net asset value, offering and redemption price per share $ $ COMPONENTS OF NET ASSETS Paid-in capital $ $ Undistributed net investment income Accumulated net realized gain/(loss) on investments ) Net unrealized appreciation on investments Net assets $ $ 1 Includes loaned securities with a market value of $ $
